PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,160,793
Issue Date: 25 Dec 2018
Application No. 14/214,161
Filing or 371(c) Date: 14 Mar 2014
Attorney Docket No. 50474-135006
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the “RENEWED REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT (“Request”) filed December 24, 2019.  Patentee requests that the determination of patent term adjustment (“PTA”) under 35 U.S.C. § 154(b) be corrected from five hundred fifty-two (552) days to eight hundred fifty-nine (859) days.  

The request for reconsideration is granted to the extent that the determination has been reconsidered; however, the request for reconsideration of patent term adjustment is DENIED with respect to making any change in the patent adjustment determination under 35 U.S.C. 
§ 154(b) of five hundred fifty-two (552) days.  

This decision is the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History

The patent issued with a PTA determination of 538 days on December 25, 2018.  On July 23, 2019, patentee filed a request for reconsideration of patent term adjustment with the required $200 fee and a petition for a five month extension of time with the required $3000 fee. The July 23, 2019, request for reconsideration of PTA requested the Office correct the PTA from 538 days to 859 days. The Office issued a redetermination of PTA on November 26, 2019, which calculated the PTA as 552 days. The present Request seeking a PTA of 859 days was timely filed on December 24, 2019.

Decision

Upon review, the United States Patent and Trademark Office (“USPTO” or “Office”) finds that patentee is not entitled to eight hundred fifty-nine (859) days of PTA. Patentee and the USPTO are in agreement regarding the amount of  “C” delay under 35 U.S.C. § 154(b)(1)(C), which is 

Patentee and the Office disagree with respect to the amount of “A” delay under 35 U.S.C. 
§ 154(b)(1)(A), the amount of “B” delay under 35 U.S.C. § 154(b)(1)(B), and the amount of Overlap under 35  U.S.C. § 154(b)(2)(A).


Relevant Statutes and Regulations


35 U.S.C. § 112(e) provides that:

(e) REFERENCE IN MULTIPLE DEPENDENT FORM.—A claim in multiple dependent form shall contain a reference, in the alternative only, to more than one claim previously set forth and then specify a further limitation of the subject matter claimed. A multiple dependent claim shall not serve as a basis for any other multiple dependent claim. A multiple dependent claim shall be construed to incorporate by reference all the limitations of the particular claim in relation to which it is being considered.

35 U.S.C. § 131 provides that:

The Director shall cause an examination to be made of the application and the alleged new invention; and if on such examination it appears that the applicant is entitled to a patent under the law, the Director shall issue a patent therefor.

35 U.S.C. § 132 provides that:

(a) Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined.  No amendment shall introduce new matter into the disclosure of the invention.
(b) The Director shall prescribe regulations to provide for the continued examination of applications for patent at the request of the applicant.  The Director may establish appropriate fees for such continued examination and shall provide a 50 percent reduction in such fees for small entities that qualify for reduced fees under section 41(h)(1) of this title.





Subject to the limitations under [35 U.S.C. § 154(b)(2)], if the issue of an original patent is delayed due to the failure of the Patent and Trademark Office to—
(i) provide at least one of the notification sunder section 132 or a notice of allowance under section 151not later than 14 months after—

(I) the date on which an application was filed under section 111(a);…

(ii) respond to a reply under section 132, or to an appeal taken under section 134, within 4 months after the date on which the reply was filed or the appeal was taken; 

the term of the patent shall be extended 1 day for each day after the end of the period specified in clause (i), (ii), …, as the case may be, until the action described in such clause is taken.


35 U.S.C. § 154(b)(1)(B), provides:

GUARANTEE OF NO MORE THAN 3-YEAR APPLICATION PENDENCY.— Subject to the limitations under paragraph (2), if the issue of an original patent is delayed due to the failure of the United States Patent and Trademark Office to issue a patent within 3 years after the actual filing date of the application under section 111(a) in the United States or, in the case of an international application, the date of commencement of the national stage under section 371 in the international application not including—

(i) any time consumed by continued examination of the application requested by the applicant undersection 132(b);

(ii) any time consumed by a proceeding undersection 135(a), any time consumed by the imposition of an order under section 181, or any time consumed by appellate review by the Patent Trial and Appeal Board or by a Federal court; or

(iii) any delay in the processing of the application by the United States Patent and Trademark Office requested by the applicant except as permitted by paragraph(3)(C),the term of the patent shall be extended 1 day for each day after the end of that 3-year period until the patent is issued.

	



Failure to take certain actions within specified time frames. Subject to the provisions of 35 U.S.C. § 154(b) and this subpart, the term of an original patent shall be adjusted if the issuance of the patent was delayed due to the failure of the Office to:

(1) 	Mail at least one of a notification under 35 U.S.C. § 132 or a notice of allowance under 35 U.S.C. § 151 not later than fourteen months after the date on which the application was filed under 35 U.S.C. § 111(a) or the date the national stage commenced under 35 U.S.C. § 371(b) or (f) in an international application…

(2)	Respond to a reply under 35 U.S.C. 132 or to an appeal taken under 35 U.S.C. 134 not later than four months after the date on which the reply was filed or the appeal was taken;
…

Three-year pendency. Subject to the provisions of 35 U.S.C. 154(b) and this subpart, the term of an original patent shall be adjusted if the issuance of the patent was delayed due to the failure of the Office to issue a patent within three years after the date on which the application was filed under 35 U.S.C. 111(a) or the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application, but not including:

(1) 	Any time consumed by continued examination of the application 
under 35 U.S.C.132(b);

		…

37 C.F.R. § 1.703(a) provides, in pertinent part: 

The period of adjustment under § 1.702(a)is the sum of the following periods:

(1) 	The number of days, if any, in the period beginning on the day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a) or the date the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application and ending on the date of mailing of either an action under 35 U.S.C. 132,or a notice of allowance under 35 U.S.C. 151,whichever occurs first;

(2) 	The number of days, if any, in the period beginning on the day after the date that is four months after the date a reply under § 1.111 was filed and ending on the date of mailing of either an action under 35 U.S.C. 132, or a notice of allowance under35 U.S.C. 151, whichever occurs first[.]

ANALYSIS

“A” Delay

Patentee and USPTO disagree over the period of “A” delay.  Patentee asserts the period of “A” delay is 476 (343 + 133) days, not 130 (83 + 47) days, as the USPTO has calculated. The USPTO finds the period of “A” delay is 130 days. 

The Office found the following delays:

1) 83 days under 37 CFR 1.702(a)(1) and; 

2) 47 days under 37 CFR 1.702(a)(2).

Patentee argues the USPTO should be charged with a 343 day delay under 37 CFR 1.702 (a)(1) for the mailing of a restriction requirement on April 21, 2016. The USPTO does not concur and instead confirms the USPTO was properly charged with a 83 day delay under 37 CFR 1.702 (a)(1) for the mailing of a Miscellaneous Communication to Applicant (“Miscellaneous Communication”) on August 5, 2015. Next, patentee argues the USPTO should be charged with a 133 day delay under 37 CFR 1.702(a)(2) for the mailing of a non-final Office action on July 19, 2017 because the February 16, 2017 final Office action was an erroneous and incomplete Office action which should not have terminated the accrual of delay under 37 CFR 1.702(a)(2), relative to the November 9, 2016 reply.  The Office does not concur and finds the USPTO responded within the meaning of 35 U.S.C. § 154(b)(1)(A)(ii) and 37 CFR 1.702(a)(2) on February 16, 2017 to the reply under 37 CFR 1.111 filed on November 9, 2016.  

Adjustment under 37 CFR 1.702(a)(1)

The application was filed on March 14, 2014 with 157 claims. Applicant filed a preliminary amendment on July 7, 2014, adding new claims 158-160. 

On August 5, 2015, the Office mailed a Miscellaneous Communication, informing applicant that the pending claims comprise numerous improper multiple dependent claims. Since a multiple dependent claim cannot depend from any other multiple dependent claim (35 U.S.C. § 112(e) and 37 CFR 1.75(c)), applicant was given a two month period for reply, with extensions of time available under 37 CFR 1.136(a), for applicant to identify all improper multiple dependent claims and to resubmit the claims after making proper amendment by canceling those claims, or amending the claims to place them in proper dependent form, or rewrite the claims in independent form; or to cancel all current claims and submit a new set of claims according to MPEP 608.01(n). 

On November 5, 2015, an amendment removing improper multiple dependent claims was filed.

On April 21, 2016, the USPTO mailed a restriction requirement. The USPTO was charged with a 47 day adjustment under 37 CFR 1.702(a)(2) for the period beginning on March 6, 2016, the day 

Patentee argues the Miscellaneous Communication mailed August 5, 2015 is not an action under 35 U.S.C. § 132 that terminates the accrual of delay under 37 CFR 1.702(a)(1). 

The Office does not concur. The Miscellaneous Communication of August 5, 2015 is an action under 35 U.S.C. § 132.
The Office of Patent Application Processing (OPAP) is responsible for verifying whether multiple dependent claims filed with the application are in proper alternative form, that they depend only upon prior independent or single dependent claims and also for calculating the amount of the filing fee. See MPEP 608.01(n)(D). Handling of Multiple Dependent Claims by the Office of Patent Application Processing.
The initial determination, for fee purposes, as to whether a claim is dependent must be made by persons other than examiners; it is necessary, at that time, to accept as dependent virtually every claim which refers to another claim, without determining whether there is actually a true dependent relationship. The initial acceptance of a claim as a dependent claim does not, however, preclude a subsequent holding by the examiner that a claim is not a proper dependent claim. See MPEP 608.01(n)(II). 
In this instance, after pre-examination processing was terminated, the examiner determined the pending claims comprised numerous improper multiple dependent claims. The examiner found the claims did not meet the statutory requirement under 35 U.S.C. § 112(e) that a multiple dependent claim shall not serve as a basis for any other multiple dependent claim. Accordingly, the examiner required applicant to correct the claims to comply with 35 U.S.C. § 112(e) in the Miscellaneous Communication of August 5, 2015. This Office action qualifies as an action under 35 U.S.C. § 132 that would stop the Office’s 14 month clock.  See Pfizer v. Lee, 811 F.3d 466 (Fed. Cir. 2016). In Pfizer, the Court stated that Section 132 merely requires that the applicant “at least be informed of the broad statutory basis for [the rejection of] his claim, so that he may determine what the issues are on which he can or should produce evidence.” Pfizer, 811 F.3d at 472. Applicant did, in fact, know how to respond in that applicant was required to correct the deficiencies in the application to comply with 35 U.S.C. § 112(e).  Accordingly, the Miscellaneous Communication of August 5, 2015 is a notification under 35 U.S.C. § 132. The Office was properly charged with an 83 day adjustment pursuant to 37 CFR 1.702(a)(1), beginning on May 15, 2015 the day after 14 months after the application was filed, and ending on August 5, 2015, the date the  Miscellaneous Communication was mailed. The 83 day period of adjustment will not be altered.


Adjustment under 37 CFR 1.702(a)(2)
Patentee argues the USPTO should be charged with a 133 day delay under 37 CFR 1.702(a)(2) for the mailing of a non-final Office action on July 20, 2017 because the February 16, 2017 final Office action was an incomplete Office action which should not have terminated the accrual of delay under 37 CFR 1.702(a)(2), relative to the November 9, 2016 reply.  The Office does not concur and finds the USPTO responded within the meaning of 35 U.S.C. § 154(b)(1)(A)(ii) and 37 CFR 1.702(a)(2) on February 16, 2017 to the reply under 37 CFR 1.111 filed on November 9, 2016.  

Applicant filed an amendment on November 9, 2016 in response to a non-final Office action, mailed August 9, 2016. The USPTO mailed a final Office action on February 16, 2017. Claims 95-97, 100, 103, 104, 172, 173, 180-182, - and 184-207 were pending. Claims 95-97, 103, 104, 185-198, 200, 201, and 203-207 were rejected. Claims 100, 172, 173, 180-182, 184, 199, and 202 were not rejected in the final Office action of February 16, 2017. The Examiner subsequently issued a non-final Office action on July 20, 2017 which acknowledged the final Office action of February 16, 2017 was incomplete and superseded the February 16, 2017 final Office action.

Patentee asserts the final Office action of February 16, 2017 failed to comply with the notice requirement of 35 U.S.C. § 132 because the Office failed to provide any reasons or the broad statutory basis for the rejections of claims 172, 173 and 180-182. Patentee contends that the period of adjustment to the patent term under 37 CFR 1.702(a)(2) and 1.703(a)(2) is properly calculated using the July 20, 2017 non-final Office action, which addressed all pending claims, rather than the February 16, 2017 final Office action, as the end date of the calculation. 

Patentee, in essence, argues that the February 16, 2017 final Office action should be treated as not having been issued for purposes of determining whether the issuance of the patent was delayed due to the failure of the USPTO to respond to applicant’s reply of November 9, 2016, within four months after the date on which the reply was filed.  Patentee asserts that the Office failed to inform applicant of the broad statutory basis for the rejection of claims 172, 173 and 180-182; therefore, the Office failed to provide the notification required by 35 U.S.C. § 132.  Patentee’s arguments have been considered but are not persuasive.

The subsequent mailing of a non-final Office action by the examiner which altered the previous Office action does not negate the fact that the Office took action in this application within the meaning of § 1.702(a)(2) on February 16, 2017.  The patent examination process provided for in 35 U.S.C. §§ 131 and 132 contemplates that Office actions containing rejections, objections or requirements will be issued, and that the applicant will respond to these Office actions, “with or without amendment.”  See 35 U.S.C. § 132(a).  

The mere fact that the USPTO upon further reflection determines that an Office action, or that a rejection, objection or requirement in an Office action, is not correct and must be altered does not warrant treating the Office action as void ab initio and as if the USPTO had never issued the Office action for purposes of calculating “A” delay.  See Pfizer at 472 (where the Court only required that the USPTO inform applicant of the “the broad statutory basis for [the rejection of] his claims” to qualify as an action for purposes of the meeting the PTA statutory requirements). Id at 473. 

The final Office action of February 16, 2017 rejected claims 95-97, 103, 104, 185-198, 200,  201, and 203-207 under 35 U.S.C. § 103 citing Abbas et al, Maxwell et al. and Gavin et al.  The action also noted that claims 100, 184, 199 and 202 contained allowable subject matter but were objected as being dependent upon a rejected base claim.  The action of February 16, 2017 did not address pending claims 172, 173 or 180-182 on the merits.  
The Office issued a non-final rejection on July 20, 2017 that again rejected claims 95-91, 103, 104, 185-198 200, 201, and 203-207 under 35 U.S.C. § 103 citing Abbas et al, Maxwell et al. and Gavin et al.  This action rejected claims 172, 173, 180-182, 206, and 207 under 35 U.S.C. § 103 citing Abbas, Maxwell, Gavin, and Marshall.  The action also indicated that claims 100, 184, 199 and 202 contained allowable subject matter but were objected as being dependent upon a rejected base claim.  
In the reply to the non-final rejection of November 28, 2017, applicant cancelled the rejected claims and presented new claims to render moot the rejections made by the examiner.  Thus, it is clear from the record that the rejection of claims 95-91, 103, 104, 185-198, 200, 201, and 203-207 in the final rejection of February 16, 2017 was sufficient to inform the applicant of the statutory basis of the rejection of those claims to inform applicant how to counter the rejection made.  That a subset of pending claims were not addressed on the merits in the February 16, 2017, action, while regrettable, did not prevent an applicant from replying to the merits rejections that were made as demonstrated by the reply of November 28, 2017.   Accordingly the February 16, 2017 final Office action was sufficient to inform applicant of the broad statutory basis for the rejection of the claims subject to a merits rejection in that action such that an applicant could recognize and seek to counter the grounds for rejection. Thus, it qualifies as a response under 37 CFR 1.702(a)(2).
Pursuant to 35 U.S.C. § 154(b)(1)(A)(ii), patentee is entitled to day-to-day adjustment if the USPTO delays the issuance of a patent by failing to respond to a reply by the applicant within four months from the filing of the reply.  The record of the above-identified patent indicates that the USPTO mailed a final Office action on February 16, 2017, within four months of the filing of a reply under 37 CFR 1.111 on November 9, 2016.  The fact that the Office later mailed a subsequent non-final Office action on  July 19, 2017 does not negate the fact that the Office responded within the meaning of 35 U.S.C. § 154(b)(1)(A)(ii) and 37 CFR 1.702(a)(2) on February 16, 2017, to the reply under 37 CFR 1.111 filed on November 9, 2016.  The Office action mailed by the examiner on February 16, 2017, was properly used to determine whether the USPTO delayed the issuance of the above-identified patent by failing to respond to the reply of November 9, 2016 within four months from the filing of the reply under of 35 U.S.C. § 154(b)(1)(A)(ii) and 37 CFR 1.702(a)(2). 



The period of “A” Delay is 130 (83 + 47) days.

 “B” Delay

The patentee disagrees with the Office’s calculation that the period of “B” delay is 551 days.

Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014) includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.1 

The length of time between application filing and issuance is 1748 days, which is the number of days beginning on the filing date of the application (March 14, 2014) and ending on the date the patent issued (December 25, 2018).  The USPTO and patentee agree on this point.

Patentee argues the exclusion from B-Delay should begin on September 4, 2018, which was the date patentee believes the examiner actually commenced continued examination of the application, not June 7, 2018, the date the RCE was filed. Patentee states the RCE was filed solely for the purpose of submitting an Information Disclosure Statement (“IDS”).  Patentee has reviewed PAIR and has determined September 4, 2018 is the earliest date that the examiner considered the art cited in the IDS filed with the RCE. In the alternative, patentee asserts continued examination time began when the RCE was forwarded to the examiner.

Generally the time consumed by continued examination begins when an RCE is filed as that is the date that continued examination is requested by the applicant.

The Request references Ariad Pharmaceuticals, Inc. v. Matal, 283 F.Supp. 3d 503, 511 (E.D. Va. Jan. 5, 2018) in support of the argument that continued examination time begins when an RCE is forwarded to the examiner. In Ariad, the Office abandoned the application, despite the fact that a proper RCE had been filed that tolled the outstanding requirement to reply. The court held “in computing ‘time consumed by continued examination,’ the PTO should not include time where the PTO was plainly not conducting continued examination, but instead negligently concluded that the patent application had been abandoned.” Ariad at 512.  The Office has narrowly interpreted that language to apply to the instance where a RCE was filed, but not acknowledged, and the application was subsequently improperly abandoned. In this application, a proper RCE Ariad. 

The B-Delay continued examination exclusion period in this instance falls under the general Novartis rule, which includes the period from filing of the RCE to and including the mail date of the notice of allowance.  The Office finds the time consumed by continued examination is 100 days, not 99 days as patentee asserts, beginning on the filing date of the RCE (June 7, 2018) and ending on the mailing date of the notice of allowance (September 14, 2018). 

The number of days beginning on the filing date of application (March 14, 2014) and ending on the date three years after the filing date of the application (March 14, 2017) is 1097 days.

The result of subtracting the time consumed by continued examination (100 days) from the length of time between the application’s filing date and issuance date (1748 days) is 1648 days, which exceeds three years (1097 days) by 551 days.  Therefore, the period of “B” delay is 551 days.  
“C” Delay

The patentee and the USPTO agree that the amount of “C” delay under 37 CFR 1.703(e) is zero (0) days.

Overlap

The patentee disagrees with the USPTO that the amount of overlap under 35 U.S.C. § 154(b)(2)(A) is zero (0) days. As no changes have been made to the period of A Delay or B Delay, no change to the period of Overlap is warranted. 

Applicant Delay

The patentee and the USPTO agree that the amount of Applicant delay under 35 U.S.C. 
§ 154(b)(2)(C)(iii) & 37 CFR 1.704 is one hundred twenty-nine (129) days. 

39 days under 37 CFR 1.704(b) for the filing of a reply on November 28, 2017 after a non-final Office action was mailed on July 20, 2017.
90 days under 37 CFR 1.704(c)(12) for the filing of a RCE on June 7, 2018 after a notice of allowance was mailed on March 9, 2018.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = (x) days of PTA

USPTO’s  Calculation:				


	                         
Patentee’s Calculation:

476 + 640 + 0 – 128 – 129   = 859

Patentee is entitled to PTA of five hundred fifty-two (552) days.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as following: 130 + 551 + 0 – 0 – 129= 552 days.  

Telephone inquiries regarding this decision may be directed to Attorney Advisor Shirene Willis Brantley at (571) 272-3230.

/ROBERT CLARKE/Robert A. Clarke
Patent Attorney
USPTO



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Novartis, 740 F.3d at 601.